      Case 2:13-cr-00302-MCE Document 232 Filed 09/17/20 Page 1 of 3


 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant James Sherman
11
12
13
14                              IN THE UNITED STATES DISTRICT COURT
15
16                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,           )                 Case No. 2:13-cr-302
19                                       )
20               Plaintiff,              )                 DEFENDANT SHERMAN’S MOTION
21                                       )                 FOR ORDER TO COURT REPORTER TO
22               v.                      )                 TRANSCRIBE EX PARTE HEARING OF
23                                       )                 OCTOBER 25 AND PROVIDE
24   JAMES SHERMAN,                      )                 TRANSCRIPT TO DEFENDANT
25   .                                   )                 AND AMENDED ORDER
26                                       )
27               Defendant.              )
28   ____________________________________)
29
30                  I. Philip Cozens, have personal knowledge of the matters set forth in this
31   Declaration in Support of Defendant’s Request for Order for Transcript of October 25, 2019
32   Hearing, and if called to testify, could and would truly testify as follows:
33          1. I am an attorney duly licensed to practice law in the state of California and a member
34   of the State Bar of the State of California. I am the attorney of record for Defendant Sherman in
35   the above-entitled case.
36          2. Defendant seeks an order from the court to the court reporter to transcribe her notes
37   from the October 25, 2019 from the public and the ex parte hearings between the court and
38   Defendant and to provide such transcript to Defendant.



     DECLARATION OF PHILIP COZENS IN SUPPORT OF PROPOSED ORDER TO COURT REPORTER FOR
     PREPARATION OF TRANSCRIPT -1-
      Case 2:13-cr-00302-MCE Document 232 Filed 09/17/20 Page 2 of 3



1              3. The United States Attorney charged Defendant by indictment with one count of
2    conspiracy to distribute cocaine base and heroin in violation of 21 USC 846 and 841(a)(1); two
3    counts of actual distribution of more than one hundred grams of heroin; two counts of actual
4    distribution of cocaine base; one count of possession of cocaine base with the intention to
5    distribute and one count of possession of marijuana with the intention to distribute. On
6    September 19, 2019, the jury convicted Defendant of the charges listed in the previous sentence.
7    After the return of the verdicts, Judge England remanded Defendant to the custody of the United
8    States Marshal pending sentencing.
9              4. While the jury convicted Defendant with conspiracy to distribute in excess of 100
10   grams of heroin and 280 grams of cocaine base; two counts of actual distribution of more than
11   one hundred grams of heroin; two counts of actual distribution of cocaine base; one count of
12   possession of cocaine base with the intention to distribute; and one count of possession of
13   marijuana with the intention to distribute, Defendant maintains that the court told him in the
14   October 25, 2019 new trial motion hearing and the ex parte hearing, that the court heard the
15   evidence and intended only to sentence Defendant for the marijuana violation. The testimony at
16   trial was that Defendant had seventy-six marijuana plants in his backyard.
17             5. Defendant asserted to me, his newly appointed counsel, that on October 25, 2019,
18   Judge England stated that Defendant could have a new trial if he wanted a new trial, but that
19   Judge England would sentence Defendant only based on the marijuana conviction. Defendant
20   believes that the transcript from the October 25, 2019 hearing and ex parte hearing on the same
21   date will demonstrate that the court made such assurances to Defendant.
22             6. Defendant believes that he will prevail on a motion for new trial and that Judge
23   England indicated to Defendant that Judge England intends to sentence only for the marijuana
24   charge.
25             7. I disagree with Defendant’s assertion. This disagreement has become an interference
26   and problem to the attorney client relationship. Such problem can only be resolved by printing
27   the transcript for the October 25, 2019 hearing and delivering such transcript to Defendant for his


     DECLARATION OF PHILIP COZENS IN SUPPORT OF PROPOSED ORDER TO COURT REPORTER FOR
     PREPARATION OF TRANSCRIPT -2-
      Case 2:13-cr-00302-MCE Document 232 Filed 09/17/20 Page 3 of 3



1    review. I believe that the transcript for the ex parte hearing was sealed and I request that it be re-
2    opened so that a transcript can be prepared and delivered to me.
3           8. I ask the court to order the court reporter to transcribe the public and ex parte hearings
4    from October 25, 2019 and to provide a copy of the transcript to me for delivery to Defendant.
5           I declare under penalty of perjury, pursuant to the laws of the State of California, that the
6    foregoing is true and correct.
7           Executed this 10th day of August, 2020 in Sacramento, Sacramento County, California.
8
9    Dated: August 10, 2020                         Respectfully submitted,

10
11                                                  /s/ Philip Cozens_________
12                                                  Philip Cozens
13                                                  Attorney for Defendant
14                                                  James Sherman
15
16
17                                          AMENDED ORDER
18          The court, having read and considered the Declaration of Philip Cozens in Support of the
19   Order to the Court Reporter to Prepare a Transcript of the October 24, 2019 of the Public and Ex
20   Parte Hearing for the above-entitled case, and finding good cause therefore,
21          The Court orders that the court reporter prepare a transcript of the October 24, 2019 of
22   the Public and Ex Parte Hearing for the above-entitled case and deliver such transcript to
23   Defendant’s attorney for delivery to Defendant.
24          IT IS SO ORDERED.
25
26   Dated: September 16, 2020
27
28




     DECLARATION OF PHILIP COZENS IN SUPPORT OF PROPOSED ORDER TO COURT REPORTER FOR
     PREPARATION OF TRANSCRIPT -3-
